Case 2:19-cv-00070-JRG-RSP Document 468-1 Filed 09/15/20 Page 1 of 1 PageID #:
                                 17419
                            09/10/2020, 09:00 AM
                           2:19-cv-00070-JRG-RSP
                           2:19-cv~00071-JRG-RSP
                       GREE, INC y. SUPERCELL OY
                           Jury Selection/Jury Trial

                       PLEASE
     ATTORNEY NAME                                     REPRESENTING

                                          Xfl e eli D\)
                                                     7
                                                  a.
 O ro          ttvS
                                                  fa
Ma ((' k A EP
A Aleofi                                                           f
                                              /
                                               eA, iMr,
                                                   I    Vm-                j   /   1   V
A cA.


                                                         A

   A"                                                    ,


                                                         u
    c eoff- ti isr
                                                         u
  Qir s
                                           (n cxf . I j/ L>,
                                             -* * ts«        / *       *
